Opinion by
Tilson, J.
It appeared from the sample in evidence that the merchandise consists of small green articles resembling'beads which are fixed or glued upon a string, and imported in lengths of from 17 to 30 inches. The only witness stated that he had never seen them used in any other way than in making *504so-called costume jewelry, made up into children’s necklaces, and marketed as premium goods. He stated they formerly put them inside prize packages— “Cracker-Jack” packages, etc. Following Abstract 3493 (old series) the articles in question were held dutiable, by similitude, as articles wholly or in chief value of beads at 60 percent under paragraph 1503 as claimed.